EXHIBIT PRUDENTIAL RETIREMENT SERVICES DEFINED CONTRIBUTION PLAN AND TRUST SPONSORED BY PRUDENTIAL RETIREMENT SERVICES BASIC PLAN DOCUMENT #01 June, TABLE OF CONTENTS Page ARTICLE 1 PLAN ELIGIBILITY AND PARTICIPATION 1.1 Eligibility for Plan Participation 1 1.2 Excluded Employees 1 (a) Independent contractors 1 (b) Leased Employees 1 1.3 Employees of Related Employers 2 (a) Nonstandardized Agreement 2 (b) Standardized Agreement 2 1.4 Minimum Age and Service Conditions 2 (a) Maximum permissible age and service conditions 2 (b) Year of Service 2 (c) Eligibility Computation Periods 2 (d) Application of eligibility rules 3 (e) Amendment of age and service requirements 3 1.5 Entry Dates 3 (a) Entry Date requirements 4 (b) Single annual Entry Date 4 1.6 Eligibility Break in Service Rules 4 (a) Rule of Parity Break in Service 4 (b) One-year Break in Service rule for Plans using a two Years of Service eligibility condition 4 (c) One-year holdout Break in Service rule 4 1.7 Eligibility upon Reemployment 5 1.8 Operating Rules for Employees Excluded by Class 5 (a) Eligible Participant becomes part of an excluded class of Employees 5 (b) Excluded Employee becomes part of an eligible class of Employee 5 1.9 Relationship to Accrual of Benefits 6 1.10 Waiver of Participation 6 ARTICLE 2 EMPLOYER CONTRIBUTIONS AND ALLOCATIONS 2.1 Amount of Employer Contributions 7 (a) Limitation on Employer Contributions 7 (b) Limitation on Included Compensation 7 (c) Contribution of property 7 (d) Frozen Plan 7 2.2 Profit Sharing Plan Contribution and Allocations 7 i (a) Amount of Employer Contribution 7 (b) Allocation formula for Employer Contributions 8 (c) Special rules for determining Included Compensation 11 2.3 401(k) Plan Contributions and Allocations 12 (a) Section 401(k) Deferrals 12 (b) Employer Matching Contributions 12 (c) Qualified Matching Contributions (QMACs) 13 (d) Employer Nonelective Contributions 13 (e) Qualified Nonelective Contributions (QNECs) 14 (f) SafeHarbor Contributions 14 (g) Prior SIMPLE 401(k) plan 14 2.4 Money Purchase Plan Contribution and Allocations 14 (a) Employer Contributions 14 (b) Uniform percentage or uniform dollar amount 15 (c) Permitted Disparity Method 15 (d) Contribution based on service 16 (e) Davis-Bacon Contribution Formula 16 (f) Applicable period for determining Included Compensation 16 (g) Special rules for determining Included Compensation 17 (h) Limit on contribution where Employer maintains another plan in addition to a money purchase plan 17 2.5 Target Benefit Plan Contribution 17 (a) Stated Benefit 17 (b) Employer Contribution 17 (c) Benefit formula 18 (d) Definitions 24 2.6 Allocation Conditions 26 (a) Safe harbor allocation condition 26 (b) Application of last day of employment rule for money purchase and target benefit Plans in year of termination 27 (c) Elapsed Time Method 27 (d) Special allocation condition for Employer Matching Contributions under Nonstandardized 401(k) Agreement 27 (e) Application to designated period 27 2.7 Fail-Safe Coverage Provision 29 (a) Top-Heavy Plans 30 (b) Category 1 Employees – Otherwise Eligible Participants (who are Nonhighly Compensated Employees) who are still employed by the Employer on the last day of the Plan Year but who failed to satisfy the Plan’s Hours of Service condition 30 (c) Category 2 Employees – Otherwise Eligible Participants (who are Nonhighly Compensated Employees) who terminated employment during the Plan Year with more than 500 Hours of Service 30 (d) Special Fail-Safe Coverage Provision 30 ii 2.8 Deductible Employee Contributions 31 ARTICLE 3 EMPLOYEE AFTER-TAX CONTRIBUTIONS, ROLLOVER CONTRIBUTIONS AND TRANSFERS 3.1 Employee After-Tax Contributions 32 3.2 Rollover Contributions 32 3.3 Transfer of Assets 33 (a) Protection of Protected Benefits 33 (b) Transferee plan 33 (c) Transfers from a Defined Benefit Plan, money purchase plan or 401(k) plan 33 (d) Qualified Transfer 34 (e) Trustee’s right to refuse transfer 35 ARTICLE 4 PARTICIPANT VESTING 4.1 In General 36 (a) Attainment of Normal Retirement Age 36 (b) Vesting upon death, becoming Disabled, or attainment of Early Retirement Age 36 (c) Addition of Employer Nonelective Contribution or Employer Matching Contribution 36 (d) Vesting upon merger, consolidation or transfer 36 4.2 Vesting Schedules 36 (a) Full and immediate vesting schedule 36 (b) 7-year graded vesting schedule 37 (c) 6-year graded vesting schedule 37 (d) 5-year cliff vesting schedule 37 (e) 3-year cliff vesting schedule 37 (f) Modified vesting schedule 37 4.3 Shift to/from Top-Heavy Vesting Schedule 37 4.4 Vesting Computation Period 37 (a) Anniversary Years 37 (b) Measurement on same Vesting Computation Period 37 4.5 Crediting Years of Service for Vesting Purposes 37 (a) Calculating Hours of Service 38 (b) Excluded service 38 4.6 Vesting Break in Service Rules 38 (a) One-year holdout Break in Service 38 (b) Five-Year Forfeiture Break in Service 38 (c) Rule of Parity Break in Service 38 4.7 Amendment of Vesting Schedule 39 4.8 Special Vesting Rule In-Service Distribution When Account Balance Less than 100% Vested 39 iii ARTICLE 5 FORFEITURES 5.1 In General 40 5.2 Timing of forfeiture 40 (a) Cash-Out Distribution 40 (b) Five-Year Forfeiture Break in Service 40 (c) Lost Participant or Beneficiary 40 (d) Forfeiture of Employer Matching Contributions 40 5.3 Forfeiture Events 40 (a) Cash-Out Distribution 40 (b) Five-Year Forfeiture Break in Service 43 (c) Lost Participant or Beneficiary 43 (d) Forfeiture of Employer Matching Contributions 43 5.4 Timing of Forfeiture Allocation 43 5.5 Method of Allocating Forfeitures 43 (a) Reallocation of forfeitures 43 (b) Reduction of contributions 44 (c) Payment of Plan expenses 44 ARTICLE 6 SPECIAL SERVICE CREDITING PROVISIONS 6.1 Year of Service – Eligibility 45 (a) Selection of Hours of Service 45 (b) Use of Equivalency Method 45 (c) Use of Elapsed Time Method 45 6.2 Eligibility Computation Period 45 6.3 Year of Service - Vesting 45 (a) Selection of Hours of Service 45 (b) Equivalency Method 46 (c) Elapsed Time Method 46 6.4 Vesting Computation Period 46 6.5 Definitions 46 (a) Equivalency Method 46 (b) Elapsed Time Method 46 6.6 Switching Crediting Methods 47 (a) Shift from crediting Hours of Service to Elapsed Time Method 47 (b) Shift from Elapsed Time Method to an Hours of Service method 47 6.7 Service with Predecessor Employers 47 ARTICLE 7 LIMITATION ON PARTICIPANT ALLOCATIONS 7.1 Annual Additions Limitation - No Other Plan Participation 49 iv (a) Annual Additions Limitation 49 (b) Using estimated Total Compensation 49 (c) Disposition of Excess Amount 49 7.2 Annual Additions Limitation – Participation in Another Plan 50 (a) In general 50 (b) This Plan’s Annual Addition Limitation 50 (c) Annual Additions reduction 50 (d) No Annual Additions permitted 50 (e) Using estimated Total Compensation 51 (f) Excess Amounts 51 (g) Disposition of Excess Amounts 51 7.3 Modification of Correction Procedures 51 7.4 Definitions Relating to the Annual Additions Limitation 51 (a) Annual Additions 52 (b) Defined Contribution Dollar Limitation 52 (c) Employer 52 (d) Excess Amount 52 (e) Limitation Year 52 (f) Maximum Permissible Amount 52 (g) Total Compensation 53 7.5 Participation in a Defined Benefit Plan 53 (a) Repeal of rule 54 (b) Special definitions relating to Section 7.5 54 ARTICLE 8 PLAN DISTRIBUTIONS 8.1 Distribution Options 56 8.2 Amount Eligible for Distribution 56 8.3 Distributions After Termination of Employment 56 (a) Account Balance exceeding $5,000 56 (b) Account Balance not exceeding $5,000 57 (c) Permissible distribution events under a 401(k) plan 57 (d) Disabled Participant 57 (e) Determining whether vested Account Balance exceeds $5,000 57 (f) Effective date of $5,000 vested Account Balance rule 58 8.4 Distribution upon the Death of the Participant 58 (a) Post-retirement death benefit 58 (b) Pre-retirement death benefit 58 (c) Determining a Participant’s Beneficiary 59 8.5 Distributions Prior to Termination of Employment 60 (a) Employee After-Tax Contributions, Rollover Contributions, and transfers 60 v (b) Employer Contributions 60 (c) Section 401(k) Deferrals, Qualified Nonelective Contributions, Qualified Matching Contributions, and SafeHarbor Contributions 61 (d) Corrective distributions 61 8.6 Hardship Distribution 61 (a) Safe harbor Hardship distribution 61 (b) Non-safe harbor Hardship distribution 62 (c) Amount available for distribution 62 8.7 Participant Consent 63 (a) Participant notice 63 (b) Special rules 63 8.8 Direct Rollovers 63 (a) Eligible Rollover Distribution 64 (b) Eligible Retirement Plan 64 (c) Direct Rollover 64 (d) Direct Rollover notice 64 (e) Special rules for Hardship withdrawals of Section 401(k) Deferrals 65 8.9 Sources of Distribution 65 (a) Exception for Hardship withdrawals 65 (b) In-kind distributions 65 ARTICLE 9 JOINT AND SURVIVOR ANNUITY REQUIREMENTS 9.1 Applicability 66 (a) Election to have requirements apply 66 (b) Election to have requirements not apply 66 (c) Accumulated deductible employee contributions 66 9.2 Qualified Joint and Survivor Annuity (QJSA) 66 9.3 Qualified Preretirement Survivor Annuity (QPSA) 67 9.4 Definitions 67 (a) Qualified Joint and Survivor Annuity (QJSA) 67 (b) Qualified Preretirement Survivor Annuity (QPSA) 67 (c) Distribution Commencement Date 67 (d) Qualified Election 67 (e) QPSA Election Period 68 (f) Pre-Age 35 Waiver 68 9.5 Notice Requirements 68 (a) QJSA 68 (b) QPSA 68 9.6 Exception to the Joint and Survivor Annuity Requirements 69 9.7 Transitional Rules 69 vi (a) Automatic joint and survivor annuity 69 (b) Election of early survivor annuity 69 (c) Qualified Early Retirement Age 69 ARTICLE 10 REQUIRED DISTRIBUTIONS 10.1 Required Distributions Before Death 71 (a) Deferred distributions 71 (b) Required minimum distributions 71 10.2 Required Distributions After Death 71 (a) Distribution beginning before death 71 (b) Distribution beginning after death 72 (c) Treatment of trust beneficiaries as Designated Beneficiaries 72 (d) Trust beneficiary qualifying for marital deduction 72 10.3 Definitions 73 (a) Required Beginning Date 73 (b) Five-Percent Owner 73 (c) Designated Beneficiary 74 (d) Applicable Life Expectancy 74 (e) Life Expectancy 74 (f) Distribution Calendar Year 74 (g) Participant’s Benefit 74 10.4 GUST Elections 75 (a) Distributions under Old-Law Required Beginning Date rules 75 (b) Option to postpone distributions 75 (c) Election to stop minimum required distributions 75 10.5 Transitional Rule 76 ARTICLE 11 PLAN ADMINISTRATION AND SPECIAL OPERATING RULES 11.1 Plan Administrator 78 (a) Acceptance of responsibility by designated Plan Administrator 78 (b) Resignation of designated Plan Administrator 78 (c) Named Fiduciary 78 11.2 Duties and Powers of the Plan Administrator 78 (a) Delegation of duties and powers 78 (b) Specific duties and powers 78 11.3 Employer Responsibilities 79 11.4 Plan Administration Expenses 79 11.5 Qualified Domestic Relations Orders (QDROs). 79 (a) In general 79 (b) Qualified Domestic Relations Order (QDRO) 79 vii (c) Recognition as a QDRO 80 (d) Contents of QDRO 80 (e) Impermissible QDRO provisions 80 (f) Immediate distribution to Alternate Payee 80 (g) No fee for QDRO determination 80 (h) Default QDRO procedure 80 11.6 Claims Procedure 82 (a) Filing a claim 82 (b) Notification of Plan Administrator’s decision 82 (c) Review procedure 82 (d) Decision on review 82 (e) Default claims procedure 82 11.7 Operational Rules for Short Plan Years 83 11.8 Operational Rules for Related Employer Groups 83 ARTICLE 12 TRUST PROVISIONS 12.1 Creation of Trust 85 12.2 Trustee 85 (a) Discretionary Trustee 85 (b) Directed Trustee 85 12.3 Trustee’s Responsibilities Regarding Administration of Trust 85 12.4 Trustee’s Responsibility Regarding Investment of Plan Assets 86 12.5 More than One Person as Trustee 87 12.6 Annual Valuation 87 12.7 Reporting to Plan Administrator and Employer 88 12.8 Reasonable Compensation 88 12.9 Resignation and Removal of Trustee 88 12.10 Indemnification of Trustee 88 12.11 Appointment of Custodian 89 ARTICLE 13 PLAN ACCOUNTING AND INVESTMENTS 13.1 Participant Accounts 90 13.2 Value of Participant Accounts 90 (a) Periodic valuation 90 (b) Daily valuation 90 13.3 Adjustments to Participant Accounts 90 (a) Distributions and forfeitures from a Participant’s Account 90 (b) Life insurance premiums and dividends 90 (c) Contributions and forfeitures allocated to a Participant’s Account 90 (d) Net income or loss 90 viii 13.4 Procedures for Determining Net Income or Loss 90 (a) Net income or loss attributable to General Trust Account 90 (b) Net income or loss attributable to a Directed Account 91 (c) Share or unit accounting 92 (d) Suspense accounts 92 13.5 Investments under the Plan 92 (a) Investment options 92 (b) Limitations on the investment in Qualifying Employer Securities and Qualifying Employer Real Property 92 (c) Participant direction of investments 93 ARTICLE 14 PARTICIPANT LOANS 14.1 Default Loan Policy 95 14.2 Administration of Loan Program 95 14.3 Availability of Participant Loans 95 14.4 Reasonable Interest Rate 96 14.5 Adequate Security 96 14.6 Periodic Repayment 96 (a) Unpaid leave of absence 96 (b) Military leave 96 14.7 Loan Limitations 96 14.8 Segregated Investment 97 14.9 Spousal Consent 97 14.10 Procedures for Loan Default 98 14.11 Termination of Employment 98 (a) Offset of outstanding loan 98 (b) Direct Rollover 98 (c) Modified loan policy 98 ARTICLE 15 INVESTMENT IN LIFE INSURANCE 15.1 Investment in Life Insurance 99 15.2 Incidental Life Insurance Rules 99 (a) Ordinary life insurance policies 99 (b) Life insurance policies other than ordinary life 99 (c) Combination of ordinary and other life insurance policies 99 (d) Exception for certain profit sharing and 401(k) plans 99 (e) Exception for Employee After-Tax Contributions and Rollover Contributions 99 15.3 Ownership of Life Insurance Policies 99 15.4 Evidence of Insurability 99 15.5 Distribution of Insurance Policies 100 ix 15.6 Discontinuance of Insurance Policies 100 15.7 Protection of Insurer 100 15.8 No Responsibility for Act of Insurer 100 ARTICLE 16 TOP-HEAVY PLAN REQUIREMENTS 16.1 In General 101 16.2 Top-Heavy Plan Consequences 101 (a) Minimum allocation for Non-Key Employees 101 (b) Special Top-Heavy Vesting Rules 103 16.3 Top-Heavy Definitions 103 (a) Determination Date 103 (b) Determination Period 103 (c) Key Employee 103 (d) Permissive Aggregation Group 104 (e) Present Value 104 (f) Required Aggregation Group 104 (g) Top-Heavy Plan 104 (h) Top-Heavy Ratio 104 (i) Total Compensation 105 (j) Valuation Date 105 ARTICLE 17 401(K) PLAN PROVISIONS 17.1 Limitation on the Amount of Section 401(k) Deferrals 106 (a) In general 106 (b) Maximum deferral limitation 106 (c) Correction of Code §402(g) violation 106 17.2 Nondiscrimination Testing of Section 401(k) Deferrals - ADP Test 107 (a) ADP Test testing methods 107 (b) Special rule for first Plan Year 108 (c) Use of QMACs and QNECs under the ADP Test 108 (d) Correction of Excess Contributions 109 (e) Adjustment of deferral rate for Highly Compensated Employees 110 17.3 Nondiscrimination Testing of Employer Matching Contributions and Employee After-Tax Contributions - ACP Test 110 (a) ACP Test testing methods 110 (b) Special rule for first Plan Year 111 (c) Use of Section 401(k) Deferrals and QNECs under the ACP Test 111 (d) Correction of Excess Aggregate Contributions 112 (e) Adjustment of contribution rate for Highly Compensated Employees 113 17.4 Multiple Use Test 113 x (a) Aggregate Limit 113 (b) Correction of the Multiple Use Test 114 17.5 Special Testing Rules 114 (a) Special rule for determining ADP and ACP of Highly Compensated Employee Group 114 (b) Aggregation of plans 114 (c) Disaggregation of plans 115 (d) Special rules for the Prior Year Testing Method 115 17.6 SafeHarbor 401(k) Plan Provisions 115 (a) Safe harbor conditions 116 (b) Deemed compliance with ADP Test 120 (c) Deemed compliance with ACP Test 120 (d) Rules for applying the ACP Test 121 (e) Aggregated plans 121 (f) First year of plan 121 17.7 Definitions 121 (a) ACP – Average Contribution Percentage 121 (b) ADP – Average Deferral Percentage 121 (c) Excess Aggregate Contributions 122 (d) Excess Contributions 122 (e) Highly Compensated Employee Group 122 (f) Nonhighly Compensated Employee Group 122 (g) QMACs – Qualified Matching Contribution 122 (h) QNECs – Qualified Nonelective Contributions 123 (i) Testing Compensation 123 ARTICLE 18 PLAN AMENDMENTS AND TERMINATION 18.1 Plan Amendments 124 (a) Amendment by the Prototype Sponsor 124 (b) Amendment by the Employer 124 (c) Protected Benefits 125 18.2 Plan Termination 125 (a) Full and immediate vesting 125 (b) Distribution procedures 125 (c) Termination upon merger, liquidation or dissolution of the Employer 126 18.3 Merger or Consolidation 126 ARTICLE 19 MISCELLANEOUS 19.1 Exclusive Benefit 127 19.2 Return of Employer Contributions 127 (a) Mistake of fact 127 xi (b) Disallowance of deduction 127 (c) Failure to initially qualify 127 19.3 Alienation or Assignment 127 19.4 Participants’ Rights 127 19.5 Military Service 127 19.6 Paired Plans 128 19.7 Annuity Contract 128 19.8 Use of IRS compliance programs 128 19.9 Loss of Prototype Status 128 19.10 Governing Law 128 19.11 Waiver of Notice 128 19.12 Use of Electronic Media 128 19.13 Severability of Provisions 128 19.14 Binding Effect 128 ARTICLE 20 GUST ELECTIONS AND EFFECTIVE DATES 20.1 GUST Effective Dates 129 20.2 Highly Compensated Employee Definition 129 (a) Top-Paid Group Test 129 (b) Calendar Year Election 129 (c) Old-Law Calendar Year Election 129 20.3 Required Minimum Distributions 130 20.4 $5,000 Involuntary Distribution Threshold 130 20.5 Repeal of Family Aggregation for Allocation Purposes 130 20.6 ADP/ACP Testing Methods 130 20.7 SafeHarbor 401(k) Plan 130 ARTICLE 21 PARTICIPATION BY RELATED EMPLOYERS (CO-SPONSORS) 21.1 Co-Sponsor Adoption Page 132 21.2 Participation by Employees of Co-Sponsor 132 21.3 Allocation of Contributions and Forfeitures 132 21.4 Co-Sponsor No Longer a Related Employer 132 (a) Manner of discontinuing participation 132 (b) Multiple employer plan 132 21.5 Special Rules for Standardized Agreements 133 (a) New Related Employer 133 (b) Former Related Employer 133 ARTICLE 22 PLAN DEFINITIONS 22.1 Account 134 xii 22.2 Account Balance 134 22.3 Accrued Benefit 134 22.4 ACP – Average Contribution Percentage 134 22.5 ACP Test – Actual Contribution Percentage Test 134 22.6 Actual Hours Crediting Method 134 22.7 Adoption Agreement.See the definition for Agreement 134 22.8 ADP – Average Deferral Percentage 134 22.9 ADP Test – Actual Deferral Percentage Test 134 22.10 Agreement 134 22.11 Aggregate Limit 134 22.12 Alternate Payee 134 22.13 Anniversary Year Method 135 22.14 Anniversary Years 135 22.15 Annual Additions 135 22.16 Annual Additions Limitation 135 22.17 Annuity Starting Date 135 22.18 Applicable Life Expectancy 135 22.19 Applicable Percentage 135 22.20 Average Compensation 135 22.21 Averaging Period 135 22.22 Balance Forward Method 135 22.23 Basic Plan Document 135 22.24 Beneficiary 135 22.25 BPD 135 22.26 Break-in-Service – Eligibility 135 22.27 Break-in-Service – Vesting 135 22.28 Calendar Year Election 136 22.29 Cash-Out Distribution 136 22.30 Code 136 22.31 Code §415 SafeHarbor Compensation 136 22.32 Compensation Dollar Limitation 136 22.33 Co-Sponsor 136 22.34 Co-Sponsor Adoption Page 136 22.35 Covered Compensation 136 22.36 Cumulative Disparity Limit 136 22.37 Current Year Testing Method 136 22.38 Custodian 137 22.39 Davis-Bacon Act Service 137 22.40 Davis-Bacon Contribution Formula 137 22.41 Defined Benefit Plan 137 xiii 22.42 Defined Benefit Plan Fraction 137 22.43 Defined Contribution Plan 137 22.44 Defined Contribution Plan Dollar Limitation 137 22.45 Defined Contribution Plan Fraction 137 22.46 Designated Beneficiary 137 22.47 Determination Date 137 22.48 Determination Period 137 22.49 Determination Year 137 22.50 Directed Account 137 22.51 Directed Trustee 137 22.52 Direct Rollover 137 22.53 Disabled 137 22.54 Discretionary Trustee 137 22.55 Distribution Calendar Year 138 22.56 Distribution Commencement Date 138 22.57 Early Retirement Age 138 22.58 Earned Income 138 22.59 Effective Date 138 22.60 Elapsed Time Method 138 22.61 Elective Deferrals 138 22.62 Eligibility Computation Period 138 22.63 Eligible Participant 139 22.64 Eligible Rollover Distribution 139 22.65 Eligible Retirement Plan 139 22.66 Employee 139 22.67 Employee After-Tax Contribution Account 139 22.68 Employee After-Tax Contributions 139 22.69 Employer 139 22.70 Employer Contribution Account 139 22.71 Employer Contributions 139 22.72 Employer Matching Contribution Account 139 22.73 Employer Matching Contributions 140 22.74 Employer Nonelective Contributions 140 22.75 Employment Commencement Date 140 22.76 Employment Period 140 22.77 Entry Date 140 22.78 Equivalency Method 140 22.79 ERISA 140 22.80 Excess Aggregate Contributions 140 22.81 Excess Amount 140 xiv 22.82 Excess Compensation 140 22.83 Excess Contributions 140 22.84 Excess Deferrals 140 22.85 Excluded Employee 140 22.86 Fail-Safe Coverage Provision 140 22.87 Favorable IRS Letter 140 22.88 Five-Percent Owner 140 22.89 Five-Year Forfeiture Break in Service 141 22.90 Flat Benefit 141 22.91 Flat Excess Benefit 141 22.92 Flat Offset Benefit 141 22.93 Former Related Employer 141 22.94 Four-Step Formula 141 22.95 General Trust Account 141 22.96 GUST Legislation 141 22.97 Hardship 141 22.98 Highest Average Compensation 141 22.99 Highly Compensated Employee 141 (a) Definition 141 (b) Other Definitions 141 (c) Application of Highly Compensated Employee definition 142 22.100 Highly Compensated Employee Group 142 22.101 Hour of Service 142 (a) Performance of duties 142 (b) Nonperformance of duties 142 (c) Back pay award. 142 (d) Related Employers/Leased Employees 142 (e) Maternity/paternity leave 143 22.102 Included Compensation 143 22.103 Insurer 143 22.104 Integrated Benefit Formula 144 22.105 Integration Level 144 22.106 Investment Manager 144 22.107 Key Employee 144 22.108 Leased Employee 144 22.109 Life Expectancy 144 22.110 Limitation Year 144 22.111 Lookback Year 144 22.112 Maximum Disparity Percentage 144 22.113 Maximum Offset Percentage 144 xv 22.114 Maximum Permissible Amount 144 22.115 Measuring Period 144 22.116 Multiple Use Test 144 22.117 Named Fiduciary 144 22.118 Net Profits 144 22.119 New Related Employer 144 22.120 Nonhighly Compensated Employee 144 22.121 Nonhighly Compensated Employee Group 145 22.122 Nonintegrated Benefit Formula 145 22.123 Non-Key Employee 145 22.124 Nonresident Alien Employees 145 22.125 Nonstandardized Agreement 145 22.126 Normal Retirement Age 145 22.127 Offset Compensation 145 22.128 Offset Benefit Formula 145 22.129 Old-Law Calendar Year Election 145 22.130 Old-Law Required Beginning Date 145 22.131 Owner-Employee 145 22.132 Paired Plans 145 22.133 Participant 145 22.134 Period of Severance 145 22.135 Permissive Aggregation Group 145 22.136 Permitted Disparity Method 145 22.137 Plan 146 22.138 Plan Administrator 146 22.139 Plan Year 146 22.140 Pre-Age 35 Waiver 146 22.141 Predecessor Employer 146 22.142 Predecessor Plan 146 22.143 Present Value 146 22.144 Present Value Stated Benefit 146 22.145 Prior Year Testing Method 146 22.146 Pro Rata Allocation Method 146 22.147 Projected Annual Benefit 146 22.148 Protected Benefit 146 22.149 Prototype Plan 146 22.150 Prototype Sponsor 146 22.151 QDRO Qualified Domestic Relations Order 146 22.152 QJSA Qualified Joint and Survivor Annuity 147 22.153 QMAC Account 147 xvi 22.154 QMACs – Qualified Matching Contributions 147 22.155 QNEC Account 147 22.156 QNECs – Qualified Nonelective Contributions 147 22.157 QPSA – Qualified Preretirement Survivor Annuity 147 22.158 QPSA Election Period 147 22.159 Qualified Election 147 22.160 Qualified Transfer 147 22.161 Qualifying Employer Real Property 147 22.162 Qualifying Employer Securities 147 22.163 Reemployment Commencement Date 147 22.164 Related Employer 147 22.165 Required Aggregation Group 147 22.166 Required Beginning Date 147 22.167 Reverse QNEC Method 147 22.168 Rollover Contribution Account 147 22.169 Rollover Contribution 148 22.170 Rule of Parity Break in Service 148 22.171 SafeHarbor 401(k) Plan 148 22.172 SafeHarbor Contribution 148 22.173 SafeHarbor Matching Contribution Account 148 22.174 SafeHarbor Matching Contributions 148 22.175 SafeHarbor Nonelective Contribution Account 148 22.176 SafeHarbor Nonelective Contributions 148 22.177 Salary Reduction Agreement 148 22.178 Section 401(k) Deferral Account 148 22.179 Section 401(k) Deferrals 148 22.180 Self-Employed Individual 148 22.181 Shareholder-Employee 148 22.182 Shift-to-Plan-Year Method 149 22.183 Short Plan Year 149 22.184 Social Security Retirement Age 149 22.185 Standardized Agreement 149 22.186 Stated Benefit 149 22.187 Straight Life Annuity 149 22.188 Successor Plan 149 22.189 Taxable Wage Base 149 22.190 Testing Compensation 149 22.191 Theoretical Reserve 149 22.192 Three Percent Method 149 22.193 Top-Paid Group 149 xvii 22.194 Top-Paid Group Test 149 22.195 Top-Heavy Plan 149 22.196 Top-Heavy Ratio 149 22.197 Total Compensation 150 (a) W-2 Wages 150 (b) Withholding Wages 150 (c) Code §415 SafeHarbor Compensation 150 22.198 Transfer Account 151 22.199 Trust 151 22.200 Trustee 151 22.201 Two-Step Formula 151 22.202 Union Employee 151 22.203 Unit Benefit 151 22.204 Unit Excess Benefit 151 22.205 Unit Offset Benefit 151 22.206 Valuation Date 151 22.207 Vesting Computation Period 151 22.208 W-2 Wages 151 22.209 Withholding Wages 151 22.210 Year of Participation 151 22.211 Year of Service 151 xviii ARTICLE 1 PLAN ELIGIBILITY AND PARTICIPATION This Article contains the rules for determining when an Employee becomes eligible to participate in the Plan.Part 1 and Part 2 of the Agreement contain specific elections for applying these Plan eligibility and participation rules.Article6 of this BPD and Part 7 of the Agreement contain special service crediting elections to override the default provisions under this Article. 1.1 Eligibility for Plan Participation.An Employee who satisfies the Plan’s minimum age and service conditions (as elected in Part 1, #5 of the Agreement) is eligible to participate in the Plan beginning on the Entry Date selected in Part 2 of the Agreement, unless he/she is specifically excluded from participation under Part 1, #4 of the Agreement.An Employee who has satisfied the Plan’s minimum age and service conditions and is employed on his/her Entry Date is referred to as an Eligible Participant.(See Section1.7 below for the rules regarding an Employee who terminates employment prior to his/her Entry Date.)An Employee who is excluded from participation under Part 1, #4 of the Agreement is referred to as an Excluded Employee. 1.2 Excluded Employees.Unless specifically excluded under Part 1, #4 of the Agreement, all Employees of the Employer are entitled to participate under the Plan upon becoming an Eligible Participant.Any Employee who is excluded under Part 1, #4 of the Agreement may not participate under the Plan, unless such Excluded Employee subsequently becomes a member of an eligible class of Employees.(See Section1.8(b)of this Articlefor rules regarding an Excluded Employee’s entry into the Plan if he/she subsequently becomes a member of an eligible class of Employees.) The Employer may elect under Part 1, #4 of the 401(k) Agreement to exclude different groups of Employees for Section401(k) Deferrals, Employer Matching Contributions, and Employer Nonelective Contributions.Unless provided otherwise under Part 1, #4.f. of the Nonstandardized 401(k) Agreement, for purposes of determining the Excluded Employees, any selection made with respect to Section401(k) Deferrals also will apply to any Employee After-Tax Contributions and any Safe Harbor Contributions; any selections made with respect to Employer Matching Contributions also will apply to any Qualified Matching Contributions (QMACs); and any selections made with respect to Employer Nonelective Contributions also will apply to any Qualified Nonelective Contributions (QNECs). (a) Independent contractors.Any individual who is an independent contractor, or who performs services with the Employer under an agreement that identifies the individual as an independent contractor, is specifically excluded from the Nonstandardized Plan.In the event the Internal Revenue Service (IRS) retroactively reclassifies such an individual as an Employee, the reclassified Employee will become an Eligible Participant on the date the IRS issues a final determination regarding his/her employment status (or the individual’s Entry Date, if later), unless the individual is otherwise excluded from participation under Part 1, #4 of the Nonstandardized Agreement.For periods prior to the date of such final determination, the reclassified Employee will not have any rights to accrued benefits under the Plan, except as agreed to by the Employer and the IRS, or as set forth in an amendment adopted by the Employer. (b) Leased Employees.If an individual is a Leased Employee, such individual is treated as an Employee of the Employer and may participate under the Plan upon satisfying the Plan’s minimum age and service conditions, unless the Employer elects to exclude Leased Employees from participation under Part 1, #4.d. of the Nonstandardized Agreement. (1) Definition of Leased Employee.Effective for Plan Years beginning after December31, 1996, a Leased Employee, as defined in Code §414(n), is an individual who performs services for the Employer on a substantially full time basis for a period of at least one year pursuant to an agreement between the Employer and a leasing organization, provided such services are performed under the primary direction or control of the recipient Employer.For Plan Years beginning before January1, 1997, the definition of Leased Employee is as defined under Code §414(n), as in effect for such years. (2) Credit for benefits.If a Leased Employee receives contributions or benefits under a plan maintained by the leasing organization that are attributable to services performed for the Employer, such contributions or benefits shall be treated as provided by the Employer. (3) Safe harbor plan.A Leased Employee will not be considered an Employee of the Employer if such Leased Employee is covered by a money purchase plan of the leasing organization which provides:(i)a nonintegrated employer contribution of at least 10% of compensation, (ii)immediate participation, and (iii)full and immediate vesting.For this paragraph to apply, Leased Employees must not constitute more than 20% of the total Nonhighly Compensated Employees of the Employer. 1 1.3 Employees of Related Employers.Employees of the Employer that executes the Signature Page of the Agreement and Employees of any Related Employer that executes a Co-Sponsor Adoption Page under the Agreement are eligible to participate in this Plan. (a) Nonstandardized Agreement.In a Nonstandardized Agreement, a Related Employer is not required to execute a Co-Sponsor Adoption Page.However, Employees of a Related Employer that does not execute a Co-Sponsor Adoption Page are not eligible to participate in the Plan. (b) Standardized Agreement.In a Standardized Agreement, Employees of all Related Employers are eligible to participate under the Plan upon satisfying any required minimum age and/or service conditions (unless otherwise excluded under Part 1, #4 of the Agreement).All Related Employers (who have Employees who may be eligible under the Plan) must execute a Co-Sponsor Adoption Page under the Agreement, so the Employees of such Related Employers are eligible to become Participants in the Plan.(See Article21 for applicable rules if a Related Employer does not sign the Co-Sponsor Adoption Page and the effect of an acquisition or disposition transaction that is described in Code §410(b)(6)(C).) 1.4 Minimum Age and Service Conditions.Part 1, #5 of the Agreement contains specific elections as to the minimum age and service conditions which an Employee must satisfy prior to becoming eligible to participate under the Plan.An Employee may be required to attain a specific age or to complete a certain amount of service with the Employer prior to commencing participation under the Plan.If no minimum age or service conditions apply to a particular contribution (i.e., the Employer elects “None” under Part 1, #5.a. of the Agreement), an Employee is treated as satisfying the Plan’s eligibility requirements on the individual’s Employment Commencement Date. Different age and service conditions may be selected under Part 1, #5 of the 401(k) Agreement for Section401(k) Deferrals, Employer Matching Contributions, and Employer Nonelective Contributions.For purposes of applying the eligibility conditions under Part 1, #5, any selection made with respect to Section401(k) Deferrals also will apply to any Employee After-Tax Contributions; any selections made with respect to Employer Matching Contributions also will apply to any Qualified Matching Contributions (QMACs); and any selections made with respect to Employer Nonelective Contributions also will apply to any Qualified Nonelective Contributions (QNECs), unless otherwise provided under Part 1, #5.f. of the Nonstandardized 401(k) Agreement.In addition, any eligibility conditions selected with respect to Section401(k) Deferrals also will apply to any Safe Harbor Contributions designated under Part 4E of the 401(k) Agreement, unless otherwise provided under Part 4E, #30.d. of the 401(k) Agreement.If different conditions apply for different contributions, the rules in this Article for determining when an Employee is an Eligible Participant are applied separately with respect to each set of eligibility conditions. (a) Maximum permissible age and service conditions.Code §410(a) provides limits on the maximum permissible age and service conditions that may be required prior to Plan participation.The Employer may not require an Employee, as a condition of Plan participation, to attain an age older than age 21.The Employer also may not require an Employee to complete more than one Year of Service, unless the Employer elects full and immediate vesting under Part 6 of the Agreement, in which case the Employer may require an Employee to complete up to two Years of Service.(The Employer may not require an Employee to complete more than one Year of Service to be eligible to make Section401(k) Deferrals under the 401(k) Agreement.) (b) Year of Service.Unless the Employer elects otherwise under Part 7, #23 of the Agreement [Part 7, #41 of the 401(k) Agreement], an Employee will earn one Year of Service for purposes of applying the eligibility rules under this Article if the Employee completes at least 1,000 Hours of Service with the Employer during an Eligibility Computation Period (as defined in subsection (c)below).An Employee will receive credit for a Year of Service, as of the end of the Eligibility Computation Period, if the Employee completes the required Hours of Service during such period, even if the Employee is not employed for the entire period.In calculating an Employee’s Hours of Service for purposes of applying the eligibility rules under this Article, the Employer will use the Actual Hours Crediting Method, unless elected otherwise under Part 7 of the Agreement.(See Article6 of this BPD for a description of alternative service crediting methods.) (c) Eligibility Computation Periods.For purposes of determining Years of Service under this Article, an Employee’s initial Eligibility Computation Period is the 12-month period beginning on the Employee’s Employment Commencement Date.If one Year of Service is required for eligibility, and the Employee is not credited with a Year of Service for the first Eligibility Computation Period, subsequent Eligibility Computation Periods are calculated under the Shift-to-Plan-Year Method, unless the Employer elects under 2 Part 7, #24.a. of the Agreement [Part 7, #42.a. of the 401(k) Agreement] to use the Anniversary Year Method.If two Years of Service are required for eligibility, subsequent Eligibility Computation Periods are measured on the Anniversary Year Method, unless the Employer elects under Part 7, #24.b. of the Agreement [Part 7, #42.b. of the 401(k) Agreement] to use the Shift-to-Plan-Year Method.In the case of a 401(k) Agreement in which a two Years of Service eligibility condition is used for either Employer Matching Contributions or Employer Nonelective Contributions, the method used to determine Eligibility Computation Periods for the two Years of Service condition also will apply to any one Year of Service eligibility condition used with respect to any other contributions under the Plan. (1) Shift-to-Plan-Year Method.Under the Shift-to-Plan-Year Method, after the initial Eligibility Computation Period, subsequent Eligibility Computation Periods are measured using the Plan Year.In applying the Shift-to-Plan-Year Method, the first Eligibility Computation Period following the shift to the Plan Year is the first Plan Year that commences after the Employee’s Employment Commencement Date.See Section11.7 for rules that apply if there is a short Plan Year. (2) Anniversary Year Method.Under the Anniversary Year Method, after the initial Eligibility Computation Period, each subsequent Eligibility Computation Period is the 12-month period commencing with the anniversary of the Employee’s Employment Commencement Date. (d) Application of eligibility rules. (1) General rule - Effective Date.All Employees who have satisfied the conditions for being an Eligible Participant (and have reached their Entry Date (as determined under Part 2 of the Agreement)) as of the Effective Date of the Plan are eligible to participate in the Plan as of the Effective Date (provided the Employee is employed on such date and is not otherwise excluded from participation under Part 1, #4 of the Agreement).If an Employee has satisfied all the conditions for being an Eligible Participant as of the Effective Date of the Plan, except the Employee has not yet reached his/her Entry Date, the Employee will become an Eligible Participant on the appropriate Entry Date in accordance with this Article. (2) Dual eligibility provision.The Employer may modify the rule described in subsection (1)above by electing under Part 1, #6.a. of the Nonstandardized Agreement [Part 1, #6 of the Standardized Agreement] to treat all Employees employed on the Effective Date of the Plan as Eligible Participants as of such date.Alternatively, the Employer may elect under Part 1, #6.b. of the Nonstandardized Agreement to apply the dual eligibility provision as of a specified date.Any Employee employed as of a date designated under Part 1, #6 will be deemed to be an Eligible Participant as of the later of such date or the Effective Date of this Plan, whether or not the Employee has otherwise satisfied the eligibility conditions designated under Part 1, #5 and whether or not the Employee has otherwise reached his/her Entry Date (as designated under Part 2 of the Agreement).Thus, all eligible Employees employed on the date designated under Part 1, #6 will commence participating under the Plan as of the appropriate date. (e) Amendment of age and service requirements.If the Plan’s minimum age and service conditions are amended, an Employee who is an Eligible Participant immediately prior to the effective date of the amendment is deemed to satisfy the amended requirements.This provision may be modified under the special Effective Date provisions under AppendixA of the Agreement. 1.5 Entry Dates.Part 2 of the Agreement contains specific elections regarding the Entry Dates under the Plan.An Employee’s Entry Date is the date as of which he/she is first considered an Eligible Participant.Depending on the elections in Part 2 of the Agreement, the Entry Date may be the exact date on which an Employee completes the Plan’s age and service conditions, or it might be some date that occurs before or after such conditions are satisfied.If an Employee is excluded from participation under Part 1, #4 of the Agreement, see the rules under Section1.8 of this Article. The Employer may elect under Part 2 of the 401(k) Agreement to apply different Entry Dates for Section401(k) Deferrals, Employer Matching Contributions, and Employer Nonelective Contributions.Unless provided otherwise in Part 2, #8.f. of the Nonstandardized 401(k) Agreement, the Entry Date chosen for Section401(k) Deferrals also applies to any Employee After-Tax Contributions and to any Safe Harbor Contributions designated under Part 4E of the Agreement; the Entry Date chosen for Employer Matching Contributions also applies to any Qualified Matching Contributions (QMACs); and the Entry Date chosen for Employer Nonelective Contributions also applies to any Qualified Nonelective Contributions (QNECs). 3 (a) Entry Date requirements.Except as provided under Section1.4(d)(2) above, an Employee (other than an Excluded Employee) commences participation under the Plan (i.e., becomes an Eligible Participant) as of the Entry Date selected in Part 2 of the Agreement, provided the individual is employed by the Employer on that Entry Date.(See Section1.7 below for the rules applicable to Employees who are not employed on the Entry Date.)In no event may an Eligible Participant’s Entry Date be later than:(1)the first day of the Plan Year beginning after the date on which the Eligible Participant satisfies the maximum permissible minimum age and service conditions described in Section1.4, or (2)six months after the date the Eligible Participant satisfies such age and service conditions. (b) Single annual Entry Date.If the Employer elects a single annual Entry Date under Part 2, #8 of the Agreement, the maximum permissible age and service conditions described in Section1.4 above are reduced by one-half (1/2) year, unless:(1)the Employer elects under Part 2, #7.c. of the Agreement to use the Entry Date nearest the date the Employee satisfies the Plan’s minimum age and service conditions and the Entry Date is the first day of the Plan Year or (2)the Employer elects under Part 2, #7.d. of the Agreement to use the Entry Date preceding the date the Employee satisfies the Plan’s minimum age and service conditions. 1.6 Eligibility Break in Service Rules.For purposes of eligibility to participate, an Employee is credited with all Years of Service earned with the Employer, except as provided under the following Break in Service rules.In applying these Break in Service rules, Years of Service and Breaks in Service (as defined in Section22.26) are measured on the same Eligibility Computation Period as defined in Section1.4(c) above. (a) Rule of Parity Break in Service.This Break in Service rule applies only to Participants who are totally nonvested (i.e., 0% vested) in their Employer Contribution Account and Employer Matching Contribution Account, as applicable.Under this Break in Service rule, if a nonvested Participant incurs a period of consecutive one-year Breaks in Service which equals or exceeds the greater of five (5)or the Participant’s aggregate number of Years of Service with the Employer, all service earned prior to the consecutive Break in Service period will be disregarded and the Participant will be treated as a new Employee for purposes of determining eligibility under the Plan.The Employer may elect under Part 7, #27 of the Agreement [Part 7, #45 of the 401(k) Agreement] not to apply the Rule of Parity Break in Service rule. (1) Previous application of the Rule of Parity Break in Service rule.In determining a Participant’s aggregate Years of Service for purposes of applying the Rule of Parity Break in Service, any Years of Service otherwise disregarded under a previous application of this rule are disregarded. (2) Application to the 401(k) Agreement.The Rule of Parity Break in Service rule applies only to determine the individual’s right to resume as an Eligible Participant with respect to his/her Employer Contribution Account and/or Employer Matching Contribution Account.In determining whether a Participant is totally nonvested for purposes of applying the Rule of Parity Break in Service rule, the Participant’s Section401(k) Deferral Account, Employee After-Tax Contribution Account, QMAC Account, QNEC Account, Safe Harbor Nonelective Contribution Account, Safe Harbor Matching Contribution Account, and Rollover Contribution Account are disregarded. (b) One-year Break in Service rule for Plans using a two Years of Service eligibility condition.If the Employer elects to use the two Years of Service eligibility condition under Part 1, #5.e. of the Agreement, any Employee who incurs a one-year Break in Service before satisfying the two Years of Service eligibility condition will not be credited with service earned before such one-year Break in Service. (c) One-year holdout Break in Service rule.The one-year holdout Break in Service rule will not apply unless the Employer specifically elects in Part 7, #27.b. of the Nonstandardized Agreement [Part 7, #45.b. of the Nonstandardized 401(k) Agreement] to have it apply.If the one-year holdout Break in Service rule is elected, an Employee who has a one-year Break in Service will not be credited for eligibility purposes with any Years of Service earned before such one-year Break in Service until the Employee has completed a Year of Service after the one-year Break in Service.(The one-year holdout Break in Service rule does not apply under the Standardized Agreements.) (1) Operating rules.An Employee who is precluded from receiving Employer Contributions (other than Section401(k) Deferrals) as a result of the one-year holdout Break in Service rule, and who completes a Year of Service following the Break in Service, is reinstated as an Eligible Participant as of the first day of the 12-month measuring period (determined under subsection (2)or (3)below) during which the Employee completes the Year of Service.Unless otherwise selected under Part 7, #45.b.(1)(b)of the Nonstandardized 401(k) Agreement, the one-year holdout Break in Service rule 4 does not apply to preclude an otherwise Eligible Participant from making Section401(k) Deferrals to the Plan.If the Employer elects under Part 7, #45.b.(1)(b)of the Nonstandardized 401(k) Agreement to have the one-year holdout Break in Service rule apply to Section401(k) Deferrals, an Employee who is precluded from making Section401(k) Deferrals as a result of this Break in Service rule is re-eligible to make Section401(k) Deferrals immediately upon completing 1,000 Hours of Service with the Employer during a subsequent measuring period (as determined under subsection (2)or (3)below).No corrective action need be taken by the Employer as a result of the failure to retroactively permit the Employee to make Section401(k) Deferrals. (2) Plans using the Shift-to-Plan-Year Method.If the Plan uses the Shift-to-Plan-Year Method (as defined in Section1.4(c)(1)) for measuring Years of Service, the period for determining whether an Employee completes a Year of Service following the one-year Break in Service is the 12-month period commencing on the Employee’s Reemployment Commencement Date and, if necessary, subsequent Plan Years beginning with the Plan Year which includes the first anniversary of the Employee’s Reemployment Commencement Date. (3) Plans using Anniversary Year Method.If the Plan uses the Anniversary Year Method (as defined in Section1.4(c)(2)) for measuring Years of Service, the period for determining whether an Employee completes a Year of Service following the one-year Break in Service is the 12-month period which commences on the Employee’s Reemployment Commencement Date and, if necessary, subsequent 12-month periods beginning on anniversaries of the Employee’s Reemployment Commencement Date. 1.7 Eligibility upon Reemployment.Subject to the Break in Service rules under Section1.6, a former Employee is reinstated as an Eligible Participant immediately upon rehire if the Employee had satisfied the Plan’s minimum age and service conditions prior to termination of employment, regardless of whether the Employee was actually employed on his/her Entry Date, unless the Employee is an Excluded Employee upon his/her return to employment.This requirement is deemed satisfied if a rehired Employee is permitted to commence making Section401(k) Deferrals as of the beginning of the first payroll period commencing after the Employee’s Reemployment Commencement Date. If an Employee is reemployed prior to his/her Entry Date, the Employee does not become an Eligible Participant under the Plan until such Entry Date.A rehired Employee who had not satisfied the Plan’s minimum age and service conditions prior to termination of employment is eligible to participate in the Plan on the appropriate Entry Date following satisfaction of the eligibility requirements under this Article. 1.8 Operating Rules for Employees Excluded by Class. (a) Eligible Participant becomes part of an excluded class of Employees.If an Eligible Participant becomes part of an excluded class of Employees, his/her status as an Eligible Participant ceases immediately.As provided in subsection (b)below, such Employee’s status as an Eligible Participant will resume immediately upon his/her returning to an eligible class of Employees, regardless of whether such date is a normal Entry Date under the Plan, subject to the application of any Break in Service rules under Section1.6 and the special rule for Section401(k) Deferrals under subsection (b)below. (b) Excluded Employee becomes part of an eligible class of Employee.If an Excluded Employee becomes part of an eligible class of Employees, the following rules apply.If the Entry Date that otherwise would have applied to such Employee following his/her completion of the Plan’s minimum age and service conditions has already passed, then the Employee becomes an Eligible Participant on the date he/she becomes part of the eligible class of Employees, regardless of whether such date is a normal Entry Date under the Plan.This requirement is deemed satisfied if the Employee is permitted to commence making Section401(k) Deferrals as of the beginning of the first payroll period commencing after the Employee becomes part of an eligible class of Employees.If the Entry Date that would have applied to such Employee has not passed, then the Employee becomes an Eligible Participant on such Entry Date.If the Employee has not satisfied the Plan’s minimum age and service conditions, the Employee will become an Eligible Participant on the appropriate Entry Date following satisfaction of the eligibility requirements under this Article. 5 1.9 Relationship to Accrual of Benefits.An Eligible Participant is entitled to accrue benefits in the Plan but will not necessarily do so in every Plan Year that he/she is an Eligible Participant.Whether an Eligible Participant’s Account receives an allocation of Employer Contributions depends on the requirements set forth in Part 4 of the Agreement.If an Employee is an Eligible Participant for purposes of making Section401(k) Deferrals under the 401(k) Agreement, such Employee is treated as an Eligible Participant under the Plan regardless of whether he/she actually elects to make Section401(k) Deferrals. 1.10 Waiver of Participation.Unless the Employer elects otherwise under Part 13, #57 of the Nonstandardized Agreement [Part 13, #75 of the Nonstandardized 401(k) Agreement], an Eligible Participant may not waive participation under the Plan.For this purpose, a failure to make Section401(k) Deferrals or Employee After-Tax Contributions under a 401(k) plan is not a waiver of participation.The Employer may elect under Part 13, #57 of the Nonstandardized Agreement [Part 13, #75 of the Nonstandardized 401(k) Agreement] to permit Employees to make a one-time irrevocable election to not participate under the Plan.Such election must be made upon inception of the Plan or at any time prior to the time the Employee first becomes eligible to participate under any plan maintained by the Employer.An Employee who makes a one-time irrevocable election not to participate may not subsequently elect to participate under the Plan.An Employee may not waive participation under a Standardized Agreement. An Employee who elects not to participate under this Section1.10 is treated as a nonbenefiting Employee for purposes of the minimum coverage requirements under Code §410(b).However, an Employee who makes a one-time irrevocable election not to participate, as described in the preceding paragraph, is not an Eligible Participant for purposes of applying the ADP Test or ACP Test under the 401(k) Agreement.See Section17.7(e) and (f).A waiver of participation must be filed in the manner, time and on the form required by the Plan Administrator. 6 ARTICLE 2 EMPLOYER CONTRIBUTIONS AND ALLOCATIONS This Article describes how Employer Contributions are made to and allocated under the Plan.The type of Employer Contributions that may be made under the Plan and the method for allocating such contributions will depend on the type of Plan involved.Section2.2 of this BPD provides specific rules regarding contributions and allocations under â profit sharing plan; Section2.3 provides the rules for a 401(k) plan; Section2.4 provides the rules for a money purchase plan; and Section2.5 provides the rules for a target benefit plan.Part 4 of the Agreement contains the elective provisions for the Employer to specify the amount and type of Employer Contributions it will make under the Plan and to designate any limits on the amount it will contribute to the Plan each year.Employee After-Tax Contributions, Rollover Contributions and transfers to the Plan are discussed in Article3 and the allocation of forfeitures is discussed in Article5.Part 3 of the Agreement contains elective provisions for determining an Employee’s Included Compensation for allocation purposes. 2.1 Amount of Employer Contributions.The Employer shall make Employer Contributions to the Trust as determined under the contribution formula elected in Part 4 of the Agreement.If this Plan is a 401(k) plan, Employer Contributions include Section401(k) Deferrals, Employer Nonelective Contributions, Employer Matching Contributions, QNECs, QMACs, and Safe Harbor Contributions, to the extent such contributions are elected under the 401(k) Agreement.The Employer has the responsibility for determining the amount and timing of Employer Contributions under the terms of the Plan. (a) Limitation on Employer Contributions.Employer Contributions are subject to the Annual Additions Limitation described in Article7 of this BPD.If allocations to a Participant exceed (or will exceed) such limitation, the excess will be corrected in accordance with the rules under Article7.In addition, the Employer must comply with the special contribution and allocation rules for Top-Heavy Plans under Article16. (b) Limitation on Included Compensation.For purposes of determining a Participant’s allocation of Employer Contributions under this Article, the Included Compensation taken into account for any Participant for a Plan Year may not exceed the Compensation Dollar Limitation under Section22.32. (c) Contribution of property.Subject to the consent of the Trustee, the Employer may make its contribution to the Plan in the form of property, provided such contribution does not constitute a prohibited transaction under the Code or ERISA.The decision to make a contribution of property is subject to the general fiduciary rules under ERISA. (d) Frozen Plan.The Employer may designate under Part 4, #12 of the Agreement [#3 of the 401(k) Agreement] that the Plan is a frozen Plan.As a frozen Plan, the Employer will not make any Employer Contributions with respect to Included Compensation earned after the date identified in the Agreement, and if the Plan is a 401(k) Plan, no Participant will be permitted to make Section401(k) Deferrals or Employee After-Tax Contributions to the Plan for any period following the effective date identified in the Agreement. 2.2 Profit Sharing Plan Contribution and Allocations.This Section2.2 sets forth rules for determining the amount of any Employer Contributions under the profit sharing plan Agreement.This Section2.2 also applies for purposes of determining any Employer Nonelective Contributions under the 401(k) plan Agreement.In applying this Section2.2 to the 401(k) Agreement, the term Employer Contribution refers solely to Employer Nonelective Contributions, Any reference to the Agreement under this Section2.2 is a reference to the profit sharing plan Agreement or 401(k) plan Agreement (as applicable). (a) Amount of Employer Contribution.The Employer must designate under Part 4, #12 of the profit sharing plan Agreement the amount it will contribute as an Employer Contribution under the Plan.If the Employer adopts the 401(k) plan Agreement and elects to make Employer Nonelective Contributions under Part 4C of the Agreement, the Employer must complete Part 4C, #20 of the Agreement, unless the only Employer Nonelective Contribution authorized under the Plan is a QNEC under Part 4C, #22.An Employer Contribution authorized under this Section may be totally within the Employer’s discretion or may be a fixed amount determined as a uniform percentage of each Eligible Participant’s Included Compensation or as a fixed dollar amount for each Eligible Participant.An Employer Contribution under this Section will be allocated to the Eligible Participants’ Employer Contribution Account in accordance with the allocation formula selected under Part 4, #13 of the Agreement [Part 4C, #21 of the 401(k) Agreement]. 7 (1) Davis-Bacon Contribution Formula.The Employer may elect a Davis-Bacon Contribution Formula under Part 4, #12.d. of the Nonstandardized Agreement [Part 4C, #20.d. of the Nonstandardized 401(k) Agreement].Under the Davis-Bacon Contribution Formula, the Employer will provide an Employer Contribution for each Eligible Participant who performs Davis-Bacon Act Service.For this purpose, Davis-Bacon Act Service is any service performed by an Employee under a public contract subject to the Davis-Bacon Act or to any other federal, state or municipal prevailing wage law.Each such Eligible Participant will receive a contribution based on the hourly contribution rate for the Participant’s employment classification, as designated on ScheduleA of the Agreement.ScheduleA is incorporated as part of the Agreement. In applying the Davis-Bacon Contribution Formula under this subsection (1), the following default rules will apply.The Employer may modify these default rules under Part 4, #12.d.(2)of the Nonstandardized Agreement [Part 4C, #20.d.(2)of the Nonstandardized 401(k) Agreement]. (i) Eligible Employees.Highly Compensated Employees are Excluded Employees for purposes of receiving an Employer Contribution under the Davis-Bacon Contribution Formula. (ii) Minimum age and service conditions.No minimum age or service conditions will apply for purposes of determining an Employee’s eligibility under the Davis-Bacon Contribution Formula. (iii) Entry Date.For purposes of applying the Davis-Bacon Contribution Formula, an Employee becomes an Eligible Participant on his/her Employment Commencement Date. (iv) Allocation conditions.No allocation conditions (as described in Section2.6) will apply for purposes of determining an Eligible Participant’s allocation under the Davis-Bacon Contribution Formula. (v) Vesting.Employer Contributions made pursuant to the Davis-Bacon Contribution Formula are always 100% vested. (vi) Offset of other Employer Contributions.The contributions under the Davis Bacon Contribution Formula will not offset any other Employer Contributions under the Plan.However, the Employer may elect under Part 4, #12.d.(1) of the Nonstandardized Agreement [Part 4C, #20.d.(1) of the Nonstandardized 401(k) Agreement] to offset any other Employer Contributions made under the Plan by the contributions a Participant receives under the Davis-Bacon Contribution Formula.Under the Nonstandardized 401(k) plan Agreement, the Employer may elect under Part 4C, #20.d.(1) to apply the offset under this subsection to Employer Nonelective Contributions, Employer Matching Contributions, or both. (2) Net Profits.The Employer may elect under Part 4, #12 of the Agreement [Part 4B, #16 and Part 4C, #20 of the 401(k) Agreement], to limit any Employer Contribution under the Plan to Net Profits.Unless modified in the Agreement, Net Profits means the Employer’s net income or profits determined in accordance with generally accepted accounting principles, without any reduction for taxes based upon income, or the contributions made by the Employer under this Plan or any other qualified plan.Unless specifically elected otherwise under Part 4, #12.e.(2) of the Nonstandardized Agreement [Part 4C, #20.e.(2) of the Nonstandardized 401(k) Agreement], this limit will not apply to any Employer Contributions made under a Davis-Bacon Contribution Formula. (3) Multiple formulas.If the Employer elects more than one Employer Contribution formula, each formula is applied separately.The Employer’s aggregate Employer Contribution for a Plan Year will be the sum of the Employer Contributions under all such formulas. (b) Allocation formula for Employer Contributions.The Employer must elect a definite allocation formula under Part 4, #13 of the profit sharing plan Agreement that determines how much of the Employer Contribution is allocated to each Eligible Participant.If the Employer adopts the 401(k) plan Agreement and elects to make an Employer Nonelective Contribution (other than a QNEC) under Part 4C, #20 of the Agreement, Part 4C, #21 also must be completed designating the allocation formula under the Plan.An Eligible Participant is only entitled to an allocation if such Participant satisfies the allocation conditions described in Part 4, #15 of the Agreement [Part 4C, #24 of the 401(k) Agreement].See Section2.6. 8 (1) Pro Rata Allocation Method.If the Employer elects the Pro Rata Allocation Method, a pro rata share of the Employer Contribution is allocated to each Eligible Participant’s Employer Contribution Account.A Participant’s pro rata share is determined based on the ratio such Participant’s Included Compensation bears to the total of all Eligible Participants’ Included Compensation.However, if the Employer elects under Part 4, #12.c. of the Agreement [Part 4C, #20.c. of the 401(k) Agreement] to contribute a uniform dollar amount for each Eligible Participant, the pro rata allocation method allocates that uniform dollar amount to each Eligible Participant.If the Employer elects a Davis-Bacon Contribution Formula under Part 4, #12.d. of the Nonstandardized Agreement [Part 4C, #20.d. of the Nonstandardized 401(k) Agreement], the Employer Contributions made pursuant to such formula will be allocated to each Eligible Participant based on his/her Davis-Bacon Act Service in accordance with the employment classifications identified under ScheduleA of the Agreement. (2) Permitted Disparity Method.If the Employer elects the Permitted Disparity Method, the Employer Contribution is allocated to Eligible Participants under the Two-Step Formula or the Four-Step Formula (as elected under the Agreement).The Permitted Disparity Method only may apply if the Employer elects under the Agreement to make a discretionary contribution.The Employer may not elect the Permitted Disparity Method under the Plan if another qualified plan of the Employer, which covers any of the same Employees, uses permitted disparity in determining the allocation of contributions or the accrual of benefits under the plan. For purposes of applying the Permitted Disparity Method, Excess Compensation is the portion of an Eligible Participant’s Included Compensation that exceeds the Integration Level.The Integration Level is the Taxable Wage Base, unless the Employer designates a different amount under Part 4, #14.b.(2) of the Agreement [Part 4C, #23.b.(2) of the 401(k) Agreement]. (i) Two-Step Formula.If the Employer elects the Two-Step Formula, the following allocation method applies.However, the Employer may elect under Part 4, #14.b.(1) of the Agreement [Part 4C, #23.b.(1) of the 401(k) Agreement] to have the Four-Step Method, as described in subsection (ii)below, automatically apply for any Plan Year in which the Plan is a Top-Heavy Plan. (A) Step One.The Employer Contribution is allocated to each Eligible Participant’s Account in the ratio that each Eligible Participant’s Included Compensation plus Excess Compensation for the Plan Year bears to the total Included Compensation plus Excess Compensation of all Eligible Participants for the Plan Year.The allocation under this Step One, as a percentage of each Eligible Participant’s Included Compensation plus Excess Compensation, may not exceed the Applicable Percentage under the following table: Integration Level (as a % of the Taxable Wage Base) Applicable Percentage 100% 5.7% More than 80% but less than 100% 5.4% More than 20% and not more than 80% 4.3% 20% or less 5.7% (B) Step Two.Any Employer Contribution remaining after Step One will be allocated in the ratio that each Eligible Participant’s Included Compensation for the Plan Year bears to the total Included Compensation of all Eligible Participants for the Plan Year. (ii) Four-Step Formula.If the Employer elects the Four-Step Formula, or if the Plan is a Top-Heavy Plan and the Employer elects under the Agreement to have the Four-Step Formula apply for any Plan Year that the Plan is a Top-Heavy Plan, the following allocation method applies.The allocation under this Four-Step Formula may be modified if the Employer maintains a Defined Benefit Plan and elects under Part 13, #54.b. of the Agreement [Part 13, #72.b. of the 401(k) Agreement] to provide a greater top-heavy minimum contribution.See Section16.2(a)(5)(ii). 9 (A) Step One.The Employer Contribution is allocated to each Eligible Participant’s Account in the ratio that each Eligible Participant’s Total Compensation for the Plan Year bears to all Eligible Participants’ Total Compensation for the Plan Year, but not in excess of 3% of each Eligible Participant’s Total Compensation. For any Plan Year for which the Plan is a Top-Heavy Plan, an allocation will be made under this subsection (A) to any Non-Key Employee who is an Eligible Participant (and is not an Excluded Employee) if such individual is employed as of the last day of the Plan Year, even if such individual fails to satisfy any minimum Hours of Service allocation condition under Part 4, #15 of the Agreement [Part 4C, #24 of the 401(k) Agreement].If the Plan is a Top-Heavy 401(k) Plan, an allocation also will be made under this subsection (A) to any Employee who is an Eligible Participant for purposes of making Section401(k) Deferrals under the Plan, even if the individual has not satisfied the minimum age and service conditions under Part 1, #5 of the Agreement applicable to any other contribution types. (B) Step Two.Any Employer Contribution remaining after the allocation in Step One will be allocated to each Eligible Participant’s Account in the ratio that each Eligible Participant’s Excess Compensation for the Plan Year bears to the Excess Compensation of all Eligible Participants for the Plan Year, but not in excess of 3% of each Eligible Participant’s Included Compensation. (C) Step Three.Any Employer Contribution remaining after the allocation in Step Two will be allocated to each Eligible Participant’s Account in the ratio that the sum of each Eligible Participant’s Included Compensation and Excess Compensation bears to the sum of all Eligible Participants’ Included Compensation and Excess Compensation.The allocation under this Step Three, as a percentage of each Eligible Participant’s Included Compensation plus Excess Compensation, may not exceed the Applicable Percentage under the following table: Integration Level (as a % of the Taxable Wage Base) Applicable Percentage 100% 2.7% More than 80% but less than 100% 2.4% More than 20% and not more than 80% 1.3% 20% or less 2.7% (D) Step Four.Any remaining Employer Contribution will be allocated to each Eligible Participant’s Account in the ratio that each Eligible Participant’s Included Compensation for the Plan Year bears to all Eligible Participants’ Included Compensation for that Plan Year. (3) Uniform points allocation.The Employer may elect under Part 4, #13.c. of the Nonstandardized Agreement [Part 4C, #21.c. of the Nonstandardized 401(k) Agreement] to allocate the Employer Contribution under a uniform points allocation formula.Under this formula, the allocation for each Eligible Participant is determined based on the Eligible Participant’s total points for the Plan Year, as determined under the Nonstandardized Agreement.An Eligible Participant’s allocation of the Employer Contribution is determined by multiplying the Employer Contribution by a fraction, the numerator of which is the Eligible Participant’s total points for the Plan Year and the denominator of which is the sum of the points for all Eligible Participants for the Plan Year. 10 An Eligible Participant will receive points for each year(s) of age and/or each Year(s), of Service designated under Part 4, #13.c. of the Nonstandardized Agreement [Part 4C, #21.c. of the Nonstandardized 401(k) Agreement].In addition, an Eligible Participant also may receive points based on his/her Included Compensation, if the Employer so elects under the Nonstandardized Agreement.Each Eligible Participant will receive the same number of points for each designated year of age and/or service and the same number of points for each designated level of Included Compensation.An Eligible Participant must receive points for either age or service, or may receive points for both age and service.If the Employer also provides points based on Included Compensation, an Eligible Participant will receive points for each level of Included Compensation designated under Part 4, #13.c.(3) of the Nonstandardized Agreement [Part 4C, #21.c.(3) of the Nonstandardized 401(k) Agreement].For this purpose, the Employer may not designate a level of Included Compensation that exceeds To satisfy the nondiscrimination safe harbor under Treas. Reg. §1.401(a)(4)-2, the average of the allocation rates for Highly Compensated Employees in the Plan must not exceed the average of the allocation rates for the Nonhighly Compensated Employees in the Plan.For this purpose, the average allocation rates are determined in accordance with Treas. Reg. §1.401(a)(4)-2(b)(3)(B). (c) Special rules for determining Included Compensation. (1) Applicable period for determining Included Compensation.In determining an Eligible Participant’s allocation under Part 4, #13 of the Agreement [Part 4C, #21 of the 401(k) Agreement], the Participant’s Included Compensation is determined separately for each period designated under Part 4, #14.a.(1) of the Agreement [Part 4C, #23.a.(1) of the 401(k) Agreement].If the Employer elects the Permitted Disparity Method under Part 4, #13.b. of the Agreement [Part 4C, #21.b. of the 401(k) Agreement], the period designated must be the Plan Year.If the Employer elects the Pro Rata Allocation Method or the uniform points allocation formula, and elects a period other than the Plan Year, a Participant’s allocation of Employer Contributions will be determined separately for each period based solely on Included Compensation for such period.The Employer need not actually make the Employer Contribution during the designated period, provided the total Employer Contribution for the Plan Year is allocated based on the proper Included Compensation. (2) Partial period of participation.If an Employee is an Eligible Participant for only part of a Plan Year, the Employer Contribution formula(s) will be applied based on such Employee’s Included Compensation for the period he/she is an Eligible Participant.However, the Employer may elect under Part 4, #14.a.(2) of the Agreement [Part 4C, #23.a.(2) of the 401(k) Agreement] to base the Employer Contribution formula(s) on the Employee’s Included Compensation for the entire Plan Year, including the portion of the Plan Year during which the Employee is not an Eligible Participant.In applying this subsection (2) to the 401(k) Agreement, an Employee’s status as an Eligible Participant is determined solely with respect to the Employer Nonelective Contribution under Part 4C of the Agreement. (3) Measurement period.Except as provided in subsection (2) above, for purposes of determining an Eligible Participant’s allocation of Employer Contributions, Included Compensation is measured on the Plan Year, unless the Employer elects under Part 4, #14.a.(3) of the Nonstandardized Agreement [Part 3, #11.b. of the Nonstandardized 401(k) Agreement] to measure Included Compensation on the calendar year ending in the Plan Year or on the basis of any other 12-month period ending in the Plan Year.If the Employer elects to measure Included Compensation on the calendar year or other 12-month period ending in the Plan Year, the Included Compensation of any Employee whose Employment Commencement Date is less than 12 months before the end of such period must be measured on the Plan Year or such Employee’s period of participation, as determined under subsection (2) above.If the Employer adopts the Nonstandardized 401(k) Agreement, any election under Part 3, #11.b. of the Agreement applies for purposes of all contributions permitted under the Agreement. 11 2.3 401(k) Plan Contributions and Allocations.This Section2.3 applies if the Employer has adopted the 401(k) plan Agreement.The 401(k) Agreement is a profit sharing plan with a 401(k) feature.Any reference to the Agreement under this Section2.3 is a reference to the 401(k) Agreement.The Employer must designate under Part 4 of the Agreement the amount and type of Employer Contributions it will make under the Plan.Employer Contributions under a 401(k) plan are generally subject to special limits and nondiscrimination rules.(See Article17 for a discussion of the special rules that apply to the Employer Contributions under a 401(k) plan.)The Employer may make any (or all) of the following contributions under the 401(k) Agreement. (a) Section 401(k) Deferrals.If so elected under Part 4A of the Agreement, an Eligible Participant may enter into a Salary Reduction Agreement with the Employer authorizing the Employer to withhold a specific dollar amount or a specific percentage from the Participant’s Included Compensation and to deposit such amount into the Participant’s Section401(k) Deferral Account under the Plan.An Eligible Participant may defer with respect to Included Compensation that exceeds the Compensation Dollar Limitation, provided the deferrals otherwise satisfy the limitations under Code §402(g) and any other limitations under the Plan.A Salary Reduction Agreement may only relate to Included Compensation that is not currently available at the time the Salary Reduction Agreement is completed.An Employer may elect under Part 4A, #15 of the Agreement to provide a special effective date solely for Section401(k) Deferrals under the Plan. An Employee’s Section401(k) Deferrals are treated as Employer Contributions for all purposes under this Plan, except as otherwise provided under the Code or Treasury regulations.If the Employer adopts the Nonstandardized 401(k) Agreement and does not elect to allow Section401(k) Deferrals under Part 4A of the Agreement, the only contributions an Eligible Participant may make to the Plan are Employee After-Tax Contributions as authorized under Article3 of this BPD and Part 4D of the Nonstandardized Agreement.In either case, an Eligible Participant may also receive Employer Nonelective Contributions and/or Employer Matching Contributions under the Plan, to the extent authorized under the Agreement.(The Employee may not make Employee After-Tax Contributions under the Standardized 401(k) Agreement.) (1) Change in deferral election.At least once a year, an Eligible Participant may enter into a new Salary Reduction Agreement, or may change his/her elections under an existing Salary Reduction Agreement, at the time and in the manner prescribed by the Plan Administrator on the Salary Reduction Agreement form (or other written procedures).The Salary Reduction Agreement may also provide elections as to the investment funds into which the Section401(k) Deferrals will be contributed and the time and manner a Participant may change such elections. (2) Automatic deferral election.If elected under Part 4A, #14 of the Agreement, the Employer will automatically withhold the amount designated under Part 4A, #14 from Eligible Participants’ Included Compensation for payroll periods starting with such Participants’ Entry Date, unless the Eligible Participant completes a Salary Reduction Agreement electing a different deferral amount (including a zero deferral amount).The Employer must designate in Part 4A, #14 of the Agreement the date as of which an Employee’s deferral election will be taken into account to override the automatic deferral election under this subparagraph (2).This automatic deferral election does not apply to any Eligible Participant who has elected to defer an amount equal to or greater than the automatic deferral amount designated in Part 4A, #14 of the Agreement.The Employer may elect under Part 4A, #14.b. of the Agreement to apply the automatic deferral election only to Employees who become Eligible Participants after a specified date.The Plan Administrator will deposit all amounts withheld pursuant to this automatic deferral election into the appropriate Participant’s Section401(k) Deferral Account. Prior to the time an automatic deferral election first goes into effect, an Eligible Participant must receive written notice concerning the effect of the automatic deferral election and his/her right to elect a different level of deferral under the Plan, including the right to elect not to defer.After receiving the notice, an Eligible Participant must have a reasonable time to enter into a new Salary Reduction Agreement before any automatic deferral election goes into effect. (b) Employer Matching Contributions.If so elected under Part 4B of the Agreement, the Employer will make an Employer Matching Contribution, in accordance with the matching contribution formula(s) selected in Part 4B, #16, to Eligible Participants who satisfy the allocation conditions under Part 4B, #19 of the Agreement.See Section2.6.Any Employer Matching Contribution determined under Part 4B, #16 will be allocated to the Eligible Participant’s Employer Matching Contribution Account. 12 (1) Applicable contributions.The Employer must elect under the Nonstandardized Agreement whether the matching contribution formula(s) applies to Section401(k) Deferrals, Employee After-Tax Contributions, or both.Under the Standardized Agreement, Employer Matching Contributions apply only to Section401(k) Deferrals.The contributions eligible for an Employer Matching Contribution are referred to under this Section as “applicable contributions.”If a matching formula applies to both Section401(k) Deferrals and Employee After-Tax Contributions, such contributions are aggregated to determine the Employer Matching Contribution allocated under the formula. (2) Multiple formulas.If the Employer elects more than one matching contribution formula under Part 4B, #16 of the Agreement, each formula is applied separately.An Eligible Participant’s aggregate Employer Matching Contributions for a Plan Year will be the sum of the Employer Matching Contributions the Participant is entitled to under all such formulas. (3) Applicable contributions taken into account under the matching contribution formula.The Employer must elect under Part 4B, #17.a. of the Agreement the period for which the applicable contributions are taken into account in applying the matching contribution formula(s) and in applying any limits on the amount of such contributions that may be taken into account under the formula(s).In applying the matching contribution formula(s), applicable contributions (and Included Compensation) are determined separately for each designated period and any limits on the amount of applicable contributions taken into account under the matching contribution formula(s) are applied separately for each designated period. (4) Partial period of participation.In applying the matching contribution formulas) under the Plan to an Employee who is an Eligible Participant for only part of the Plan Year, the Employer may elect under Part 4B, #17.b. of the Agreement to take into account Included Compensation for the entire Plan Year or only for the portion of the Plan Year during which the Employee is an Eligible Participant.Alternatively, the Employer may elect under Part 4B, #17.b.(3) of the Agreement to take into account Included Compensation only for the period that the Employee actually makes applicable contributions under the Plan.In applying this subsection (4), an Employee’s status as an Eligible Participant is determined solely with respect to the Employer Matching Contribution under Part 4B of the Agreement. (c) Qualified Matching Contributions (QMACs).If so elected under Part 4B, #18 of the Agreement, the Employer may treat all (or a portion) of its Employer Matching Contributions as QMACs.If an Employer Matching Contribution is designated as a QMAC, it must satisfy the requirements for a QMAC (as described in Section17.7(g)) at the time the contribution is made to the Plan and must be allocated to the Participant’s QMAC Account.To the extent an Employer Matching Contribution is treated as a QMAC under Part 4B, #18, such contribution will be 100% vested, regardless of any inconsistent elections under Part 6 of the Agreement relating to Employer Matching Contributions.(See Sections17.2(d)(2) and 17.3(d)(2) for the ability to make QMACs to correct an ADP or ACP failure without regard to any election under Part 4B, #18 of the Agreement.) Under Part 4B, #18, the Employer may designate all Employer Matching Contributions as QMACs or may designate only those Employer Matching Contributions under specific matching contribution formula(s) to be QMACs.Alternatively, the Employer may authorize a discretionary QMAC, in addition to the Employer Matching Contributions designated under Part 4B, #16, to be allocated uniformly as a percentage of Section401(k) Deferrals made during the Plan Year.The Employer may elect under the Agreement to allocate the discretionary QMAC only to Eligible Participants who are Nonhighly Compensated Employees or to all Eligible Participants.If the Employer elects both a discretionary Employer Matching Contribution formula and a discretionary QMAC formula, the Employer must designate, in writing, the extent to which any matching contribution is intended to be an Employer Matching Contribution or a QMAC. (d) Employer Nonelective Contributions.If so elected under Part 4C of the Agreement, the Employer may make Employer Nonelective Contributions on behalf of each Eligible Participant under the Plan who has satisfied the allocation conditions described in Part 4C, #24 of the Agreement.See Section2.6.The Employer must designate under Part 4C, #20 of the Agreement the amount of any Employer Nonelective Contributions it wishes to make under the Plan.The amount of any Employer Nonelective Contributions authorized under the Plan and the method of allocating such contributions is described in Section2.2 of this Article. 13 (e) Qualified Nonelective Contributions (QNECs).The Employer may elect under Part 4C, #22 of the Agreement to permit discretionary QNECs under the Plan.A QNEC must satisfy the requirements for a QNEC (as described in Section17.7(h)) at the time the contribution is made to the Plan and must be allocated to the Participant’s QNEC Account.If the Plan authorizes the Employer to make both a discretionary Employer Nonelective Contribution and a discretionary QNEC, the Employer must designate, in writing, the extent to which any contribution is intended to be an Employer Nonelective Contribution or a QNEC.To the extent an Employer Nonelective Contribution is treated as a QNEC under Part 4C, #22, such contribution will be 100% vested, regardless of any inconsistent elections under Part 6 of the Agreement relating to Employer Nonelective Contributions.(See Sections17.2(d)(2) and 17.3(d)(2) for the ability to make QNECs to correct an ADP or ACP failure without regard to any election under Part 4C, #22 of the Agreement.) If the
